Citation Nr: 0602511	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to service connection for a right foot injury.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from October 1951 to 
October 1953.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2004.  This matter was 
originally on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board is cognizant of the fact that the veteran's case 
has been in adjudicative status since December 2001, and it 
has already been remanded in the past.  Consequently, the 
Board wishes to assure the veteran that it would not be 
remanding this case again unless it was essential for a full 
and fair adjudication of his claim.

One difficulty with the veteran's case is his service medical 
records are not available.  In such situations, VA must make 
every effort to assist the veteran in developing the claim.  
The RO has made superior efforts in this regard, without any 
success.  However, the Board concludes that a VA examination 
is needed.

The VCAA and its implementing regulations provide for VA to 
arrange for a medical examination and opinion in certain 
circumstances.  In the case of a claim for disability 
compensation, the assistance provided to the claimant shall 
include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary 
to make a decision on the claim.  An examination or opinion 
shall be treated as being necessary to make a decision on the 
claim if the evidence of record, taking into consideration 
all information and lay or medical evidence (including 
statements of the claimant) contains competent evidence that 
the claimant has a current disability, or persistent or 
recurring symptoms of disability; and indicates that the 
disability or symptoms may be associated with the claimant's 
active service; but does not contain sufficient medical 
evidence for VA to make a decision on the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4).

In the veteran's case, evidence shows a current disability of 
the right ankle and the veteran's statements that he injured 
his right foot back in service when he was forced to abandon 
ship.  In a "buddy statement", a man who provided the 
veteran with transportation while in the service in 1952 
after the veteran injured his right foot stated that the 
veteran told him about the incident.  

In an April 1994 VA examination report, the veteran stated 
that while aboard ship, in 1953, he had to jump from a 
landing craft onto a beach where there were rocks and hurt 
his right ankle and foot.  The veteran reported that it 
stayed swollen for about 12 to 14 days and that by the time 
they went back to their own outfit which took about three 
months he was walking on his ankle although limping.  The 
veteran reported that he was not treated for his right 
ankle/foot injury until he underwent knee replacement in 1987 
and in the process of recovery had to put more weight on his 
right leg and there was pain on the right ankle.  The veteran 
reported that X-rays revealed his ankle had been broken in 
several places.  The examiner noted that the veteran walked 
with a limp.  X-rays of the right ankle indicated a large 
calcaneal spur with old fractures of the base, possible 
narrowing of the talocalcaneal joint, bony density, 
apparently two fragments, inferior to the anterior calcaneus, 
of unknown etiology.  It was noted that it could represent a 
fracture through an exostosis, an accessory bone, or myositis 
ossificans.  The diagnosis was residual, fracture of the 
right ankle with calcaneal exostosis, exaggeration of the pes 
cavus appearance of the foot and decreased range of motion of 
the ankle and symptomatic as pain.

A March 2002 podiatry report indicated a bony enlargement 
noted right in the area of dorsal navicular/talus.  Also bony 
enlargement was noted at the posterior calcaneus, right.

Therefore, there is no doubt that the veteran has a current 
disability.  His statements about the injury he sustained 
during service, and the supporting buddy statement, are 
competent evidence that some type of injury occurred to the 
foot/ankle, even though it is not competent evidence as to 
the exact nature of such an injury.  Based on this evidence, 
the Board finds that, under the provisions of 38 U.S.C.A. § 
5103A, 38 C.F.R. § 3.159(c)(4), a medical examination and 
opinion are necessary to decide the claim for service 
connection, and this case will be remanded for that purpose.  

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The veteran should be afforded the 
appropriate VA orthopedic examination.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should render an opinion as 
to whether the veteran's current right 
foot/ankle disorder, if found, is 
etiologically related to the veteran's 
claimed right foot injury in service.  
That is, accepting as true the 
circumstances of the injury described by 
the veteran and the symptoms he 
manifested shortly thereafter, is any 
current disorder as likely as not 
consistent with incurring such an injury?

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the veteran should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim. His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

